WRIT GRANTED AND MADE PEREMPTORY:
The plaintiff's petition alleges only acts of vandalism on the part of the minors. Such willful and malicious acts by an insured are excluded from coverage under the policy issued by State Farm Fire & Casualty Company. See Travelers Insurance Company v. Blanchard, 431 So.2d 913 (La.App. 2 Cir.1983). The minor, Daniel Schrock, is an insured under the terms of the policy, therefore the alleged acts of vandalism are excluded from coverage. For these reasons, the trial court erred in failing to grant the defendants motion for summary judgment. It is hereby ordered that judgment be entered granting defendant’s, State Farm Fire & Casualty Insurance Co.’s, motion for summary judgment. Accordingly, plaintiff’s suit against State Farm Fire and Casualty Company is ordered dismissed with prejudice and at plaintiff's cost.